UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50366 Conscious Intention, Inc. (Exact name of Registrant as specified in its charter) Nevada 94-3409449 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6620 Lake Washington Blvd, Suite 301 Kirkland, Washington, 98033 (Address of principal executive offices) (Zip/Postal Code) (604)505-1085 (Telephone Number) (415) 358-5548 (Fax Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[ ]
